Exhibit 10.1

 

ServiceMaster Global Holdings, Inc.

The ServiceMaster Company

860 Ridge Lake Boulevard

Memphis, Tennessee 38120

 

[·], 2009

 

[Consultant name]

[address]

 

Ladies and Gentlemen:

 

Since the 2007 acquisition of The ServiceMaster Company (the “Company”) by a
wholly-owned subsidiary of ServiceMaster Global Holdings, Inc. (“Parent”), you
and the other equity sponsors of that acquisition have received regular reports
and participated in numerous monthly operating review meetings regarding the
business, operations and financial condition of the Parent, the Company and its
and their subsidiaries (the “Company Group”) in order to enable you to provide
oversight and input as to the performance of the Company Group.  The Company has
concluded that, in light of the scope and extent of the on-going management and
consulting services being provided by [Consultant name] (“you” or “Consultant”),
it would be appropriate to compensate you for those services on the terms and
subject to conditions that follow:

 


1.                                       THE COMPANY HAS RETAINED YOU, AND YOU
HEREBY AGREE TO ACCEPT SUCH RETENTION, TO PROVIDE TO THE COMPANY GROUP, WHEN AND
IF CALLED UPON, MANAGEMENT AND CONSULTING SERVICES IN THE FORM OF MAKING
AVAILABLE ONE OF YOUR EMPLOYEES TO SERVE AS A MEMBER OF, OR OBSERVER TO, THE
BOARD OF DIRECTORS OF PARENT AND/OR THE COMPANY AND TO PARTICIPATE IN PERIODIC
OPERATING REVIEWS CONDUCTED WITH SENIOR MANAGEMENT OF THE COMPANY GROUP (THE
“CONSULTING SERVICES”) AND SUCH OTHER ANCILLARY ADVICE AS MAY BE REASONABLY
REQUESTED BY THE COMPANY GROUP.  AS COMPENSATION FOR THE CONSULTING SERVICES,
COMMENCING ON THE DATE HEREOF, THE COMPANY AGREES TO PAY YOU A FEE (THE
“CONSULTING FEE”) AS FOLLOWS: (I) $[·(1)] WITHIN FIVE BUSINESS DAYS OF YOUR
RETURNING TO THE COMPANY A COUNTERSIGNED COPY OF THIS AGREEMENT, AND $[·(2)] ON
OCTOBER 1, 2009, FOR THE CALENDAR YEAR 2009, AND (II) $[·(3)] PER YEAR
THEREAFTER, ONE QUARTER OF WHICH SHALL BE PAYABLE QUARTERLY IN ADVANCE ON THE
FIRST DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER, BEGINNING ON JANUARY 1,
2010.

 


2.                                       THE COMPANY WILL, AND WILL CAUSE EACH
MEMBER OF THE COMPANY GROUP TO, USE ITS COMMERCIALLY REASONABLE EFFORTS TO
FURNISH, OR TO CAUSE THEIR RESPECTIVE SUBSIDIARIES AND AGENTS TO FURNISH,
CONSULTANT WITH SUCH INFORMATION (THE “INFORMATION”) AS MAY BE REASONABLY NEEDED
IN ORDER FOR THE CONSULTANT TO FULFILL ITS ENGAGEMENT HEREUNDER.  THE COMPANY
ACKNOWLEDGES AND


 

--------------------------------------------------------------------------------

(1)               $375,000 in the case of BAS and Citigroup; $187,500 in the
case of JPMorgan.

 

(2)               $125,000 in the case of BAS and Citigroup; $62,500 in the case
of JPMorgan.

 

(3)               $500,000 in the case of BAS and Citigroup; $250,000 in the
case of JPMorgan.

 

--------------------------------------------------------------------------------



 


AGREES THAT (A) CONSULTANT WILL RELY ON THE INFORMATION AND ON INFORMATION
AVAILABLE FROM GENERALLY RECOGNIZED PUBLIC SOURCES IN PERFORMING THE CONSULTING
SERVICES AND THE SERVICES CONTEMPLATED BY PARAGRAPH 1 AND (B) CONSULTANT DOES
NOT ASSUME RESPONSIBILITY FOR THE ACCURACY OR COMPLETENESS OF THE INFORMATION
AND SUCH OTHER INFORMATION.


 


3.                                       CONSULTANT ACKNOWLEDGES THAT,
CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT, THE COMPANY IS ENTERING INTO
SUBSTANTIALLY SIMILAR AGREEMENTS WITH [·] AND [·] AND THAT THE COMPANY HAS
PREVIOUSLY ENTERED INTO A CONSULTING AGREEMENT, DATED AS OF JULY 24, 2007 (AS
THE SAME MAY BE AMENDED FROM TIME TO TIME, THE “CD&R CONSULTING AGREEMENT”),
WITH CLAYTON, DUBILIER & RICE, INC. (COLLECTIVELY, THE “OTHER CONSULTANTS”),
PURSUANT TO WHICH THE OTHER CONSULTANTS ARE TO PROVIDE CONSULTING SERVICES TO
THE COMPANY GROUP.  THE CONSULTANT WILL COORDINATE WITH THE OTHER CONSULTANTS IN
CONNECTION WITH ITS PROVISION OF SUCH SERVICES TO THE COMPANY GROUP, PROVIDED
THAT CONSULTANT SHALL NOT BE LIABLE TO ANY MEMBER OF THE COMPANY GROUP AS A
RESULT OF ANY SUCH SERVICES PROVIDED, OR THE FAILURE TO PROVIDE SUCH SERVICES,
BY THE OTHER CONSULTANTS.

 

4.                                       Parent and the Company (on behalf of
itself and the other members of the Company Group) hereby acknowledge and agree
that the services provided by Consultant hereunder are being provided subject to
the terms of this agreement (including, without limitation, paragraph 10) and
that Consultant shall be entitled to the benefits of the Indemnification
Agreement, dated as of the July 24, 2007, among Parent, the Company, Consultant
and certain of its affiliates (as the same may be amended from time to time, the
“Indemnification Agreement”) with respect to the services provided by Consultant
hereunder to the same extent as is provided for in the Indemnification Agreement
with respect to the Initial Services (as defined in the Indemnification
Agreement).

 

5.                                       You shall act as an independent
contractor, with duties solely to the Company Group.  The provisions hereof
shall inure to the benefit of and shall be binding upon the parties hereto and
their respective successors and assigns.  Nothing in this agreement, expressed
or implied, is intended to confer on any person other than the parties hereto or
their respective successors and assigns, any rights or remedies under or by
reason of this agreement.  Without limiting the generality of the foregoing, the
parties acknowledge that nothing in this agreement, expressed or implied, is
intended to confer on any present or future holders of any securities of the
Parent or its subsidiaries or affiliates, or any present or future creditor of
the Parent or its subsidiaries or affiliates, any rights or remedies under or by
reason of this agreement or any performance hereunder.

 

6.                                       THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS TO THE EXTENT THAT SUCH
PRINCIPLES WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.  Each of the parties hereto irrevocably and unconditionally
(a) agrees that any legal suit, action or proceeding brought by any party hereto
arising out of or based upon this agreement or the transactions contemplated
hereby may be brought in any court of the State of New York or Federal District
Court for the Southern District of New York located in the City, County and
State of New York (each, a “New York Court”), (b) waives, to the fullest extent
that it may effectively do so, any objection that it may now or hereafter have
to the laying of venue of any such proceeding brought in a New York Court, and
any claim that any such

 

2

--------------------------------------------------------------------------------


 

action or proceeding brought in a New York Court has been brought in an
inconvenient forum, (c) submits to the exclusive jurisdiction of any New York
Court in any suit, action or proceeding and (d) ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE HEREBY WAIVES ANY RIGHT THAT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR
VALIDITY OF THIS AGREEMENT.  With respect to clause (d) of the immediately
preceding sentence, each of the parties hereto acknowledges and certifies that
(i) no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the waiver contained therein, (ii) it understands
and has considered the implications of such waiver, (iii) it makes such waiver
voluntarily and (iv) it has been induced to enter into this agreement by, among
other things, the mutual waivers and certifications contained in this paragraph
6.

 

7.                                       All notices and other communications to
be given to any party hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered by hand, courier or overnight delivery
service, or three days after being mailed by certified or registered mail,
return receipt requested, with appropriate postage prepaid, or when received in
the form of a facsimile (receipt confirmation requested), and shall be directed
to the address set forth below (or at such other address or facsimile number as
such party shall designate by like notice):

 

If to Parent or the Company:

 

The ServiceMaster Company

860 Ridge Lake Boulevard

Memphis, Tennessee 38120

Attention:   General Counsel

Facsimile:   (901) 597-8025

 

with a copy to:

 

Clayton, Dubilier & Rice, Inc.

375 Park Avenue

18th Floor

New York, New York  10152

Attention: Theresa Gore

Facsimile:  (212) 407-5252

 

if to Consultant, at the address set forth below its signature.

 

8.                                       This agreement shall continue in effect
until June 30, 2016 or the earlier termination of the CD&R Consulting Agreement,
and may be earlier terminated by Consultant on 30 days’ prior written notice to
the Company.  The provisions of this agreement shall survive any termination
hereof, provided that, notwithstanding the foregoing, paragraph 1 shall survive
any termination solely as to any portion of any Consulting Fee not paid or
reimbursed prior to such termination.

 

3

--------------------------------------------------------------------------------


 

9.                                       Except in cases of gross negligence or
willful misconduct, Consultant, its affiliates and any of its and their
respective employees, officers, directors, partners, consultants, members or
stockholders shall have no liability of any kind whatsoever to any member of the
Company Group for any damages, losses or expenses (including, without
limitation, interest, penalties and fees and disbursements of attorneys,
accountants, investment bankers and other professional advisors) with respect to
the provision of services hereunder.  In no event shall Consultant, its
affiliates and any of its and their respective employees, officers, directors,
partners, consultants, members or stockholders have liability of any kind
whatsoever to any member of the Company Group for any special, punitive,
incidental or consequential damages.

 

10.                                 This agreement, together with the
Indemnification Agreement, the Stockholders Agreement, dated as of July 24,
2007, among the Parent and certain of its stockholders, and the Registration
Rights Agreement, dated as of July 24, 2007, among the Parent and certain of its
stockholders, constitute the entire agreement between Consultant, the Company
and the Parent with respect to the subject matter of this agreement and
supersede any prior discussions, correspondence, negotiation, proposed term
sheet, agreement, understanding or arrangement, and there are no agreements or
understandings between the parties in respect of the subject matter hereof other
than those set forth or referred to in this agreement.  The Company and the
Parent acknowledge and agree that Consultant makes no representations or
warranties in connection with this agreement or its provision of services
pursuant hereto.  The Company agrees that any acknowledgment or agreement made
by the Company in this agreement is made on behalf of the Company and the other
members of the Company Group.

 

11.                                 This agreement shall be binding upon and
inure to the benefit of the parties to this agreement and their respective
successors and assigns; provided, that (i) neither this agreement nor any right,
interest or obligation hereunder may be assigned by either party, whether by
operation of law or otherwise, without the express written consent of the other
party hereto and (ii) any assignment by Consultant of its rights but not the
obligations under this agreement to any entity directly or indirectly
controlling, controlled by or under common control with Consultant shall be
expressly permitted hereunder and shall not require the prior written consent of
the Company.  This agreement is not intended to confer any right or remedy
hereunder upon any person or entity other than the parties to this agreement and
their respective successors and assigns.

 

12.                                 This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original and which together
shall constitute one agreement.  This Agreement may not be amended, restated,
supplemented or otherwise modified, and no provision of this Agreement may be
waived, other than in a writing (a) duly executed by the parties hereto, and
(b) approved by a majority of the members of the Parent’s board of directors who
are not employees of the Parent or its subsidiaries or Consultant or its
affiliates.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

If the foregoing sets forth the understanding between us, please so indicate on
the enclosed signed copy of this letter in the space provided therefor and
return it to us, whereupon this letter shall constitute a binding agreement
among us.

 

 

 

Very truly yours,

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

 

 

 

 

Agreed to and accepted as of the date first

 

 

above written:

 

 

 

 

 

[insert name of Consultant]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile:

 

 

 

 

--------------------------------------------------------------------------------